Citation Nr: 1755647	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  16-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to October 1959.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2014 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded in February 2017 for further development, which has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The frequency, severity and duration of the Veteran's PTSD symptoms have not caused occupational and social impairment with reduced reliability and productivity at any time during the appeal period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted in the August 2014 rating decision that is the subject of this appeal.  An initial rating of 30 percent was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Important for this case, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment alone.  38 C.F.R. § 4.126(b).

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

As mentioned, the Veteran is currently assigned an initial 30 percent disability rating for PTSD, effective June 20, 2014.  However, the Veteran contends that he is entitled to an increased rating, specifically a 70 percent disability rating, because he has been assigned a GAF score of 41.

The Veteran underwent a VA mental health evaluation in April 2014 due to constant recurring nightmares about the traumatic experience he had during service (car accident while serving in Italy), accompanied by night sweats and tachycardia (fast heart rate).  The Veteran endorsed that he had been anxious, irritable and angry, has several episodes of road rage, and has impulsive thoughts about his car accident experience, which were triggered by diesel fuel smell and the smell and sound of the holiday fireworks.  He admitted to having exaggerated hyper startle responses to unexpected loud noises and due to the extreme hypersensitivity he has on his legs from the 18 skin grafts he received after his legs were burned in the car accident, he has a daily awareness of his accident.  In addition, he admitted to recurrent thought and intrusions when watching the television news about car accidents.  

The psychiatrist noted that the Veteran's currently endorsed psychiatric symptoms were complaints of severe emotional distress, severe anxiety, and insomnia.  However, he did not describe panic symptoms, express hopelessness and/or demoralization, evidence obsessionality, have recent intoxications, or endorse hallucinations. Further, the Veteran reported that he was currently retired from his job as a minority business specialist with the Environmental Protection Agency (EPA).  He stated that he lost his wife to complications from a cerebral vascular accident (stroke), after 33 years of marriage.  He reported that he has a son and a daughter, and three grandchildren.  

Mental status examination revealed that the Veteran looked according to his stated age in no acute physical distress, has good eye contact, spontaneous coherent and relevant speech, and anxious and sad mood and appropriate affect.  In addition, the Veteran was noted as having no gross thought disorder or symptoms of psychosis.  He had no suicidal or homicidal ideations, plans, or intent at that time.  The psychiatrist noted that the Veteran has good reality testing, intact abstracting and calculating abilities, average fund of knowledge, good insight and judgment, and good past and recent memory.  An Axis I diagnosis of PTSD, due to past combat experiences, was made and a GAF score of 41 was assigned.

In June 2014, the Veteran underwent a VA mental health follow-up for his PTSD. The Veteran stated he was having a quiet, but pleasant, Memorial Day weekend at his daughter's house where they had a pleasant time.  He admitted that he made time to honor fallen soldiers and that he became upset and stressed after watching the news about the car accident in which a famous comedian was involved, as it brought back intense thought intrusions and vivid nightmares about his unpleasant experiences when he had his car accident.  He stated that he was planning to go to his children's house, that they will take him out to lunch to celebrate, and that he has no specific plans for the summer other than to relax and enjoy the summer weather at home.

Mental status examination revealed that the Veteran looked according to his stated age in no acute physical distress, had good eye contact, spontaneous coherent and relevant speech, and euthymic mood and appropriate affect.  In addition, the Veteran was noted as having no gross thought disorder or symptoms of psychosis.  He had no suicidal or homicidal ideations, plans, or intent at that time.  The psychiatrist noted that the Veteran has good reality testing, intact abstracting and calculating abilities, average fund of knowledge, good insight and judgment, and good past and recent memory.  The psychiatrist also noted that the Veteran exerted independence in activities of daily living, including bathing, dressing, toileting, transferring, continence, and feeding.  In addition, the psychiatrist noted that the Veteran's strengths/protective factors that may affect  treatment included being insightful, a prior positive response to treatment, having benefits/source of income, family/community/spiritual support, healthy coping skills, never failing to miss an appointment and taking his medications faithfully.  An Axis I diagnosis of PTSD was made and a GAF score of 41 was assigned.

In July 2014, the Veteran underwent a VA mental health follow-up for his PTSD. The Veteran stated he was having a quiet, uneventful Fourth of July, but he did not travel to his daughter's house, where they usually gather for the celebration because of the weather.  He also reported that he has been walking for exercise around his neighborhood, but has to wear long pants because the sun affects the transplanted skin he received on his legs.  He endorsed that he still has difficulty sleeping at night due to recurrent nightmares of the accident and once he wakes up, he is unable to fall back asleep.  As a result, the next morning he feels sluggish and with poor concentration.  He admitted that every time he watches the news about a car accident where there were casualties, it brings intrusive thoughts and vivid nightmares, which are very graphic to the point where he can see himself back in the place of the accident and the hospitals he was in during recuperation time.  He stated this was a memory that he thought time would erase, but the memories are fresh as if they happened yesterday.  

He claimed that his wife was very supportive with him while she was alive and they were married.  He explained that he lost her after 33 years of marriage, while returning from an England vacation trip.  He stated that the airplane made an emergency landing in New Finland and from there they were transported to another city with better medical facilities; however, she only lasted one day.   When he brought her body back to the USA, he was very pleased that the plane had first landed in Halifax because that is where they had their honeymoon.  The Veteran stated that medication has been helpful, but that there are days that are it is not as effective.  He denied any side effects from the medication and denied suicidal or homicidal ideations.  The psychiatrist noted that the Veteran remains enthusiastic with his follow-up treatment.  Mental status examination was unchanged from the previous mental status examination. 

The Veteran underwent VA PTSD examination in August 2014.  Current psychiatric symptoms included depressed mood, anxiety, panic attacks that occur weekly or les soften, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran endorsed intrusive memories of his accident; nightmares (2 times per week); chronic sleep impairment due to delayed sleep onset and intermittent waking (averages four hours per night); flashbacks and panic attacks that are typically triggered by fire, car accidents, and other reminders of his accident; avoidance of conversations and activities that remind him of his accident; hypervigilance (regarding burns, too hot of water, sunburns, and caution while driving); irritability; social isolation; loss of interest in pleasurable activities (beach and other summer time activities that he would be expected to wear shorts); depressed mood; and multiple cognitive distortions regarding the accident.  He denied suicidal or homicidal ideations.  

The Veteran also reported that he was married in 1963 and widowed in 1996 when his wife died suddenly on their flight back from a vacation due to a suspected cerebral hemorrhage.  He stated that he has two children from the marriage and three grandchildren.  He stated that his son resides 18 miles away from him and his daughter lives 36 miles away.  He stated that he visits regularly and indicated that he has a good relationship with them.  He reported that he bites his tongue with his children and controls his irritability; however, he stated that his anger is directed at the "rest of the world."  He stated that he does not have significant friendships outside of his family and does not enjoy recreational activities.  After being honorably discharged, the Veteran reported he worked at a theatrical agency for 14 years and that he suffered from panic attacks at work and was easily overwhelmed.  He stated that he left that job to produce medical films but he eventually went "broke."  He reported that he found a job with the EPA where he worked with minority business owners and grants.  He stated that he enjoyed his job with the EPA and worked there for 13 years, retiring in 2006.  The examiner noted that there were no obvious signs of occupational impairment that would significantly impact the Veteran's capacity for productive employment.

The examiner noted that the Veteran's level of occupational and social impairment was best summarized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Behavioral observations revealed that the Veteran was one hour early to the evaluation, fully alert and oriented, depressed mood and his affect was slightly restricted.  The examiner noted that the Veteran maintained good eye contact, denied suicidal or homicidal ideations, and appeared to be an accurate and reliable historian.  The Veteran was also noted as capable of managing his financial affairs.  The examiner diagnosed PTSD.

VA treatment records show that from August 2014 to May 2017, the Veteran has continued follow-up treatment for his PTSD.  As an initial matter, the Board notes that the psychiatrist noted that mental status examination was unchanged at all follow-up treatment noted below.  In August 2014 the Veteran reported much of the same from his previous July 2014 follow-up treatment, adding only that his son-in-law is being treated for esophageal cancer and positively commenting how his daughter and his grandson are dealing with the sickness.  In October 2014, the Veteran reported having an uneventful Labor Day and summer at home, as he did not do as much as he had planned.  He stated that he is now mentally preparing for the cold weather season and admitted to having been upset watching the news about the Middle East situation, specifically the Syria bombing by the allied forces directed by the USA, and fears that the Middle East situation may worsen at any moment.  He claimed to still have episodes of intense anxiety, irritability, and anger, even though he takes the medications.  He commented that his son-in-law has been slowly recovering from esophageal cancer surgery and stated that there had bene no other major changes since his last visit.  In November 2014, the Veteran reported much of the same, adding that he was planning to attend Thanksgiving at his daughter's house, was treated with high doses of antibiotics for an intestinal infection, but is now doing better, and admitted to having been upset seeing so many soldiers with missing limbs while watching the New York Veteran's Day parade, and watching what has been going on in the Middle East,  Specifically, the recent beheadings of U.S. citizens by ISIS and the ones killed in the Jerusalem Synagogue, which stresses him out.  

In January 2015, the Veteran reported having quiet, but pleasant holidays at home with his family, which he enjoyed.  He also stated he was looking forward to the warm spring season, in which he becomes more active out of the house.  He admitted to having been upset after watching the news about the killing of the French newspaper workers by a radical religious group, stressing him out, and commented on his son-in-law's recovery.  In February 2015, the Veteran reported being very upset after watching the news regarding the television broadcaster, Paul Simon, being killed in a horrible car accident, bringing back the unpleasant memories from his own car accident.  He also commented on his son-in-law's health, but otherwise reported much of the same as before.  

In March and May of 2015, the Veteran reported being happy about the warm weather slowly returning, and is planning to be with family for Pass Over and Easter.  He also admitted that the news of the most recent accidents on the local roads, with fatal casualties, always triggers back memories of the accident he suffered while in service and the news about the terrorist attack in Garland, Texas, was very disturbing and stressful to watch.  In June 2015, the Veteran commented that his son-in-law did not have very long to live as a result of his cancer, and that he was pleased to be able to be with his family during this moment of emotion and physical need.  He reported that he will spend Father's Day with his family.  In July 2015, the Veteran reported that his son-in-law died and that he gave the eulogy, which came out well.  An Axis I diagnosis of PTSD was made and a GAF score of 41 was assigned.

In January 2016, the Veteran reported that it was a sad Christmas after the loss of his daughter's husband.  He stated that his daughter and grandchildren are slowly mourning the loss of a deal family member and that he also misses his son-in-law, but he keeps his feelings inside.  He stated that he feels for his grandson and young daughter.  In February 2017, the Veteran reported that he was looking forward to warmer weather so he could be more active outside of his house and commented on the grieving process of his daughter and grandson.  In March 2016, the Veteran admitted that he has been enjoying the warm weather by being more active out of his house.  He also admitted that the terroristic attack in Brussels, Belgium brought back unpleasant experiences that he lived while in service and this incident has kept him anxious, especially that the anniversary of his traumatic event was on May 18, 1959.  He felt for the injured ones because he had been in the hospital for six months recuperating from his injuries.  He mentioned that he will be going to a friend's house with his daughter and two grandchildren and claimed that his daughter and all the family are still slowing recovering from the death of his son-in-law.  A PTSD screen at that time revealed that for several days, the Veteran reporting that he has little interest or please in doing things and feeling down, depressed, or hopeless.  However, the psychiatrist commented that major depression was unlikely, and further intervention was not required.

In May 2016, the Veteran reported spending the Easter and Passover holidays with his daughter and grandchildren; however, he claimed they were sad celebration because of the loss of his son-in-law last year.  Admitted that he still has nightmares of the accident he suffered in service, memories, that he is unable to forget.  He recalled spending six months recuperating in the hospital.  He stated that he was suffering from the pruritus he gets on his burned skin, which is unbearable, especially at night.  In June 2016, the Veteran reported that he spent Father's Day with his daughter and grandchildren and reported that he is having difficulty sleeping due to severe pruritus on the scars from the burned skin due to the injuries he suffered from his in-service accident.  He also complained of chronic neck pain.  In July 2016, the Veteran reported spending time with family for the Fourth of July weekend and had no plans for summer other than spending time with his family.  He recalled that the day he had the in-service car accident and he was set on fire, a German tourist who was in Italy that day, stopped his car and rolled him out on the street to prevent him to continue burning.  The German tourist got burned on his face trying to help him.  He stated that the had kept in touch for a while, but since he was moved from hospital to hospital, he lost contact with him.  He stated he was very grateful for the help he received from a stranger.  He stated he remained having difficulty sleeping due to severe pruritus and reported chronic neck pain. 

In September 2016, he reported that he had an uneventful summer, and was able to spend time with his daughter and grandchildren.  He claimed that the September 2011 anniversary memorial ceremonies were very upsetting for him.  He described the events of that day and admitted that he had been upset after watching the news about the terroristic attack from law weekend in New York and New Jersey, also the Charlotte riots from the last several nights.  He stated that he remained having difficulty sleeping due to the severe pruritus.  In November 2016, the Veteran reported having an uneventful Veterans Day at home, was able to watch the parade, and commented that his grandchildren were doing well in school and his daughter had been adjusting well after he husband's death.  In May 2017, the Veteran reported having a pleasant Easter at his daughter's house in which he enjoyed with the company of his grandchildren.  He stated he is pleased about the warm weather as he is able to get rid of the seasonal depression and can be more active outside.  He reported that he still gets graphic nightmares about getting the skin grafts on his burned legs, as it was an awful pain and he lives the pain all over again.  He reported that he remained having difficulty sleeping.

Per the February 2017 Board remand, the RO requested authorization from the Veteran for any private treatment he may have received for his PTSD.  The only medical record received in this regard was a letter dated March 2017 from the Veteran's private geriatrics physician, stating the Veteran was under his care and suffering from several conditions, including PTSD.  The physician also stated that due to the diagnoses listed, he recommended that the Veteran move closer to his children to help keep a better eye on his overall health and help with his complex medical issues.  He also stated that the Veteran will need to break his lease without any penalties.

The Veteran underwent VA PTSD examination in April 2017.  Current psychiatric symptoms included depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; and impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks.  The Veteran reported that he continues to live alone and is currently aware that he now requires supervision due to memory condition worsening and other health conditions.  He stated that his son is currently looking for his father to have regular assistance at home in order to provide stable housing for him.  The examiner noted the Veteran's son attended the assessment, and that the Veteran continues to be retired and meets with his VA psychiatrist every few months.  The examiner noted that the Veteran's level of occupational and social impairment was best summarized as being due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted behavioral observations included that the Veteran appears to be of stated age, neatly groomed, maintained good eye contact, and mildly depressed mood.  Speech was normal in rate, rhythm, and volume.  Mood and affect were mildly dysthymic.  The Veteran denied any suicidal or homicidal ideation and any psychotic symptoms.  He also denied any obsession, compulsion, or phobia.  The Veteran was noted as being alert and oriented, with fair insight and judgment.  The examiner noted that the Veteran was capable of managing his financial affairs.  The examiner commented that there was no change in the service-connected PTSD diagnosis and no additional diagnoses have been rendered.

The Board has thoroughly reviewed the evidence of record but finds that the frequency, severity and duration of the Veteran's PTSD symptoms do not support the assignment of a rating in excess of 30 percent for PTSD at any time during the appeal period.  As an initial matter, the Board notes that a GAF score of 41 was assigned by the Veteran's treating VA psychiatrist, which the Board has considered in conjunction with the subjective symptoms reported by the Veteran, to include anxiety, impaired sleep; hypervigilance; recurrent nightmares; intrusive thoughts/flashbacks; and with the objective evidence of record as reflected in VA treatment records and the VA examination reports, to include impairment in mood.  As mentioned, a GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

However, the evidence of record shows that the Veteran has consistently denied having suicidal ideation, obsessions, and legal trouble.  Moreover, the Veteran was able to keep a job.  Indeed, he worked at both the theatrical company and the EPA for over 10 years.  Importantly, the Veteran's speech has consistently been described as of normal rate, rhythm and volume.  Moreover, the Veteran has never had difficulty understanding any commands, his judgment and insight has always been described as good/intact, there is no indication that he had any impaired abstract thinking, as there was no objective evidence of a thought disorder, and his memory has consistently been described as intact, until it was noted upon the April 2017 VA examination that the Veteran had mild memory impairment and impairment of short and long term memory.  

In addition to the foregoing, the Veteran has been considered capable of managing his financial affairs.  While it is true that the Veteran has reported panic attacks that occur weekly or less often, and the Veteran's was recently noted as having mild memory impairment and impairment of short and long term memory, the 30 percent disability rating accounts for mild memory impairment. 

Moreover, there is no indication that the Veteran has difficulty in establishing and maintaining effective social relationships.  While the Veteran has stated that he does not have significant friendships outside of his family, the fact remains, however, that he does have some friends, as he mentioned he was going to a friend's house with his daughter.  In addition, he has always described his relationships with his family as good.  In this regard, he had remained married to the same woman for over 30 years until she passed away, who he reported as being very supportive, and the Veteran has continuing interaction with his extended family, to include spending the majority of the holidays traveling to his daughter's house to visit with family.

The Veteran's son even attended the April 2017 VA examination with him and is helping to find in-home living assistance for the Veteran.  Further, he has also stated that he kept in contact with the German tourist who helped him escape the burning vehicle when he was injured in service.  

It is very important for the Veteran to understand that this decision does not suggest, in any way, that he does not have a problem with his PTSD and the Board is sympathetic to his claims that he feels he is entitled to a 70 percent disability evaluation and has taken his contentions into consideration, including the recurrent nightmares and night sweats he has, his fear that his tires will break off when driving, the fact that he has to mute the television every time he sees a car accident or report of a fire and that he obsesses over the details of the accident he was involved in during service.  The Board has also not overlooked the Veteran's contention that he minimizes his symptoms to his VA treating psychiatrist because he wants the psychiatrist to feel that the treatment is working.  

Despite being assigned a GAF score of 41 by his treating psychiatrist, there is no evidence that the Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity due to such symptoms as (for example only) circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment or abstract thinking; or difficulty in establishing and maintaining effective work and social relationships at any time during the appeal period such that the assignment of a higher disability rating would be warranted. 

In this regard, it is very important for the Veteran to understand that the problems he has with PTSD are very real.  This is not the question before the Board.  If he did not have problems with PTSD there would be no basis for the 30% finding.  A 30% finding will cause the Veteran many problems, as he has cited above.  The only question before the Board is whether he meets the next higher evaluation.  Based on all the evidence, the Board finds that while some evidence would support this claim, the best evidence, including some of the Veteran's own statements; do not support the next higher evaluation. 

As a final matter, neither the Veteran nor his representative has raised the issue of entitlement to referral for an extraschedular rating for PTSD, either alone or in conjunction with other service-connected disabilities, nor has such been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016); see also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the preponderance of the evidence supports the currently assigned 30 percent rating for PTSD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2017).


II.  Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter dated August 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.

The Board notes that actions requested in the prior remand have been undertaken.  Updated VA treatment records and private treatment records were associated with the claims file, and the Veteran received another VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


